Exhibit 10.34

 

ADMINISTRATIVE SERVICES AGREEMENT

 

This Administrative Services Agreement (“Agreement”) is entered into and
effective as of the 27th day of May, 2005, by and between Carolina Orthopedic &
Sports Medicine, P.A., a South Carolina professional corporation (hereinafter
referred to as “Carolina Orthopedic”); and UCI Medical Affiliates of South
Carolina, Inc, a South Carolina corporation (hereinafter referred to as “Medical
Management”).

 

RECITALS

 

WHEREAS, Carolina Orthopedic is a medical practice that provides medical
services to patients. Carolina Orthopedic’s services are performed by employed
physicians, by physician employees of independent physician practices under
contract with Carolina Orthopedic and pursuant to contracts with independent
physicians, as well as by nurse practitioners and other physician extenders
(collectively referred to as “Carolina Orthopedic Personnel”);

 

WHEREAS, Carolina Orthopedic does not own or possess facilities for the
provision of its services nor does it own or possess medical equipment,
furnishings or supplies that are required for the delivery of medical services;

 

WHEREAS, except for the Carolina Orthopedic Personnel, Carolina Orthopedic does
not employ, and is not desirous of employing, other personnel who may be
necessary to the proper operation of a medical practice, including nurses,
technicians, administrative and management staff;

 

WHEREAS, Medical Management is in the business of providing comprehensive
management services to medical practices, including the provision of office
space and equipment, the hiring of non-medical personnel, the recruitment of
medical personnel, the provision of billing and collection services, and the
coordination of relationships between primary care physicians, specialist
physicians and hospitals under managed care and other arrangements;

 

WHEREAS, Medical Management has special expertise and experience in the
operation, management and marketing of the non-medical aspects of medical
clinics of the type operated or intended to be operated by Carolina Orthopedic.
Medical Management has been and will continue to be primarily involved in the
non-medical development and management of medical facilities. Medical Management
has developed and will continue to develop the non-medical aspects of a number
of facilities where high quality health care has been and will be provided at
low cost because of efficiencies of scale and management expertise; and

 

WHEREAS, the parties desire that Medical Management provide the above-described
services to Carolina Orthopedic, according to the terms and conditions set forth
below.

 

THEREFORE, the parties hereto, intending to be legally bound, do hereby agree as
follows:



--------------------------------------------------------------------------------

1. Definitions.

 

1.1 “Ancillary Services” means services other than medical and nursing services,
including but not limited to radiology, health education, pharmacy, pathology
and laboratory, and therapy services provided to Carolina Orthopedic patients.

 

1.2 “Quality Assurance Program” (Program) is the ongoing monitoring of the
quality of medical services through qualitative and quantitative analyses and
the recommendation of quality improvements.

 

1.3 “Utilization Review” means the review of medical care provided to patients
for necessity and appropriateness conducted either concurrently with the
provision of the services or retrospectively after they have been rendered, and
which review may result in advice to a physician that a reviewed service is not
necessary or appropriate or not eligible for reimbursement under a Payor
Agreement.

 

1.4 “Patient” means a person who receives medical care services from Carolina
Orthopedic.

 

1.5 “Payor” means an employer, insurance carrier, health service plan, trust,
nonprofit hospital service plan, governmental unit or any other entity which is
obligated to provide or reimburse health care providers for providing health
care services to a Patient.

 

1.6 “Payor Agreement” means an agreement between a Payor and Carolina Orthopedic
(or its authorized representative) under which Carolina Orthopedic renders
health care services to Patients.

 

2. Term of Agreement. Commencing on the effective date set forth above, this
Agreement shall continue in effect for a period of forty (40) years. It shall
automatically renew for an additional ten (10) year term unless Medical
Management shall provide Carolina Orthopedic at least one hundred and twenty
(120) days’ advance written notice of its intention to let the Agreement expire.
Thereafter, it shall renew for successive ten (10) year terms unless either
party shall provide the other at least one hundred and twenty (120) days’
advance written notice of its intention to let the Agreement expire at the end
of any such term prior to the end of such term.

 

3. Obligations of Medical Management.

 

3.1 Facilities. Medical Management shall provide to Carolina Orthopedic, for
Carolina Orthopedic’s use, suitable facilities in which it can provide health
care services. Medical Management shall own, enter into a lease, sublease or
other occupancy agreement for each such facility if required by the owner. The
facilities which are subject to this Agreement shall be designated from time to
time exclusively by Medical Management. Each such facility and hereafter
acquired or leased facility so designated by Medical Management is hereinafter
referred to as an “Office” and all such facilities and hereafter acquired or
leased facility so designated by Medical Management are hereinafter referred to
as the “Offices.”

 

-2-



--------------------------------------------------------------------------------

3.2 Furniture, Fixtures and Equipment

 

3.2.1 During the term of this Agreement and all renewals and extensions hereof,
Medical Management shall provide Carolina Orthopedic at each Office at which
Carolina Orthopedic performs its health care services, the medical equipment,
office equipment, furniture, fixtures, furnishings and leasehold improvements.

 

3.2.2 The use by Carolina Orthopedic of such furniture, fixtures, furnishings,
and equipment shall be subject to the following conditions:

 

3.2.2.1 Title to all such furniture, fixtures, furnishings, and equipment shall
remain in Medical Management and upon termination of this Agreement, Carolina
Orthopedic shall immediately return and surrender all such furniture, fixtures,
furnishings, and equipment to Medical Management in as good condition as when
received, normal wear and tear excepted. Carolina Orthopedic expressly agrees to
execute any appropriate UCC-1 Financing Statement and UCC-1 Fixture Filings, and
any amendments thereto, if so requested in writing by Medical Management.

 

3.2.2.2 Medical Management shall be fully and entirely responsible for all
repairs and maintenance of all such furniture, fixtures, furnishings, and
equipment, provided, however, that Carolina Orthopedic agrees that it will use
its best efforts to prevent damage, excessive wear, and breakdown of all such
furniture, fixtures, furnishings, and equipment, and shall advise Medical
Management of any and all needed repairs and equipment failures.

 

3.3 Development, Management and Administrative Services. During the term of this
Agreement, and all renewals and extensions hereof, Carolina Orthopedic hereby
engages Medical Management to serve as Carolina Orthopedic’s exclusive manager
and administrator of all non-medical functions and non-physician services
relating to the operation of the Offices; and Medical Management agrees to
furnish to Carolina Orthopedic all of the non-medical development, management
and administrative services as may be needed by Carolina Orthopedic in
connection with the operation of the Offices. Such non-medical development,
management and administrative services shall include the following:

 

3.3.1 Bookkeeping and Accounts. Medical Management shall provide all bookkeeping
and accounting services necessary or appropriate to support the Offices,
including, without limitation, maintenance, custody and supervision of all
business records, papers, documents, ledgers, journals and reports, and the
preparation, distribution and recordation of all bills and statements for
professional services rendered by Carolina Orthopedic, including the billing and
completion of reports and forms required by insurance companies or governmental
agencies, or other third-party payors (such records, papers, documents, ledgers,
journals and reports shall not be deemed to include patient records and other
records, reports and documents which relate to patient treatment by Carolina
Orthopedic’s physicians); provided, however, it is understood that all such
business records, papers and documents are the sole property of Carolina
Orthopedic, and shall be available for inspection by Carolina Orthopedic at all
times, and shall be delivered to Carolina Orthopedic upon termination of this
Agreement. Carolina Orthopedic shall provide Medical Management with a complete
copy of all such documents, records, and papers at Carolina Orthopedic’s expense
upon termination of this Agreement.

 

-3-



--------------------------------------------------------------------------------

3.3.2 General Administrative Services. Medical Management shall provide Carolina
Orthopedic with overall supervision and management, including the maintenance
and repair, of the Offices, and all furniture, fixtures, furnishings, equipment
and leasehold improvements located in or at the Offices.

 

3.3.3 Contract Administration. Medical Management shall provide Carolina
Orthopedic with administrative services to enable Carolina Orthopedic to perform
on a timely basis all non-medical aspects of all Payor Agreements. Such services
shall include the preparation and analysis of reports to enable Carolina
Orthopedic to provide physician staffing and supervision at the Offices for the
rendering of efficient, high quality medical care to patients.

 

3.4. Non-Physician Personnel. Medical Management shall provide such support
personnel and nursing personnel to Carolina Orthopedic as may be reasonably
necessary to enable Carolina Orthopedic to perform medical services at the
Offices subject to the following:

 

3.4.1 Medical Management shall provide all support personnel necessary for
Carolina Orthopedic’s practice, including, but not limited to, all non-physician
technical personnel, nurses, receptionists, secretaries, clerks, purchasing and
marketing personnel, janitorial and maintenance personnel, and non-physician
supervisory personnel as may be deemed reasonably necessary by Medical
Management for the proper and efficient operation of the Office. Notwithstanding
the foregoing, if any billing rules (such as Medicare/Medicaid “incident to”
rules) require Carolina Orthopedic to be the employer of certain non-physician
medical personnel in order for their services to be reimbursed, then Carolina
Orthopedic shall be the employer of such non-physician medical personnel (who
shall be deemed to be a portion of the “Carolina Orthopedic Personnel”); and

 

3.4.2 Medical Management shall be responsible for hiring and firing all such
support personnel, and shall determine compensation for all such personnel,
including determination of salaries, fringe benefits, bonuses, health and
disability insurance, workers’ compensation insurance, and any other benefits
that each such employee shall receive; and

 

3.4.3 Medical Management shall manage and supervise all such licensed support
personnel employed on behalf of Carolina Orthopedic including, but not limited
to all nurses, x-ray technicians and laboratory technicians, regarding those
aspects of their employment that do not involve performance under the scope of
their licensure; provided, however, that Carolina Orthopedic shall manage and
supervise all activities of such licensed support personnel performed under the
scope of their licensure;

 

3.5 Supplies. Medical Management shall acquire and supply to Carolina Orthopedic
all medical and non-medical supplies of every kind, name or nature, which may
reasonably be required by Carolina Orthopedic for the operations of the Offices.

 

3.6 Security and Maintenance. Medical Management shall provide Carolina
Orthopedic with all services and personnel necessary to provide Carolina
Orthopedic with proper security, maintenance, and cleanliness of the Offices and
the furniture, fixtures, equipment, and

 

-4-



--------------------------------------------------------------------------------

leasehold improvements located thereat. Additionally, Medical Management shall
furnish to or obtain for group all laundry, linens, uniforms, printing,
stationery, forms, telephone service, postage, duplication services, and any and
all other supplies and services of a similar nature which are necessary in
connection with the day-to-day operation of the Offices.

 

3.7 Physician Recruiting and Training. Medical Management shall assist Carolina
Orthopedic in recruiting, screening and evaluating prospective physician
employees and physician contractors for Carolina Orthopedic, and Medical
Management shall assist Carolina Orthopedic in training Carolina Orthopedic’s
physicians in the delivery of medical services at the Offices in a manner
consistent with Medical Management’s established standards, practices,
procedures and policies as may from time to time be in effect.

 

3.8 Insurance. Medical Management shall use all reasonable efforts to obtain and
maintain in full force and effect during the term of this Agreement, and all
extensions and renewals thereof, commercial general liability and property
insurance which Medical Management deems appropriate to protect against loss in
the nature of fire, other catastrophe, theft, business interruption, public
liability, and non-medical negligence, with minimum coverage limits of
$1,000,000 per occurrence. Medical Management shall use all reasonable efforts
to obtain medical malpractice insurance for Carolina Orthopedic and its
physician employees in an amount not less than $1,000,000 per incident with a
$3,000,000 annual limit per physician either on an “occurrence” or on a “claims
made” basis in its judgment. If obtained on a “claims made” basis, such
insurance arrangements shall include provision for the purchase of “tail
coverage” if such coverage is available at reasonable rates. Medical Management
may arrange for such malpractice insurance or portion thereof, including “tail
coverage” to be underwritten or funded by an entity which is wholly or partially
owned by Medical Management.

 

3.9 Billing and Collection. In order to relieve Carolina Orthopedic of the
administrative burden of handling the billing and collection of sums due under
prepaid health plans, fees for medical, x-ray, laboratory and all services
provided by or on behalf of Carolina Orthopedic and for which Carolina
Orthopedic may charge, Medical Management shall be responsible, on behalf of and
for Carolina Orthopedic and any contract physicians or independent physician
groups or other organizations practicing medicine for or on behalf of Carolina
Orthopedic, on their respective billheads as their agent, for billing and
collecting the charges made with respect to all medical, x-ray, laboratory and
all other services provided at the Offices. Carolina Orthopedic agrees that it
will keep and provide to Medical Management all documents, opinions, diagnoses,
recommendations, and other evidence and records necessary for the purpose of
supporting the fees charged for all medical and other services from time to
time. It is expressly understood that the extent to which Medical Management
will endeavor to collect such charges, the methods of collecting, the settling
of disputes with respect to charges, and the writing off of charges that may be
or appear to be uncollectible shall at all times be within the sole discretion
of Medical Management (but subject to all applicable governmental regulations
and the terms and conditions of applicable provider agreements), and that
Medical Management does not guarantee the extent to which any charges billed
will be collected. Carolina Orthopedic or its duly authorized agent shall have
the right at all reasonable times and upon the giving of reasonable notice to
examine, inspect and copy the records of Medical Management pertaining to such
fees, charges, billings and collections. At Carolina Orthopedic’s request,
Medical Management will re-assign to Carolina Orthopedic for collection by
Carolina Orthopedic, any accounts which Medical Management has determined to be
uncollectible.

 

-5-



--------------------------------------------------------------------------------

3.10 Bank Accounts and Disbursements. During the term of this Agreement, Medical
Management is hereby expressly authorized to, and shall disburse from one or
more bank accounts of Carolina Orthopedic sums for the payment of the Cost of
Medical Services as that term is defined in Section 7 below, Medical
Management’s compensation and all other costs, expenses and disbursements which
are required or authorized by this Agreement. For administrative convenience,
Medical Management shall maintain said bank accounts.

 

3.11 Market Research. Medical Management shall conduct market research with
respect to rates, charges, competitive conditions, competition and business
opportunities for Medical Management and Carolina Orthopedic. Medical Management
shall compile such information and provide marketing reports and analyses to
Carolina Orthopedic. All such marketing services shall be conducted in
accordance with the laws, rules, regulations and guidelines of all applicable
governmental and quasi-governmental agencies including, but not limited to, the
Medical Board of South Carolina.

 

3.12 Contract Negotiations. Medical Management shall negotiate on Carolina
Orthopedic’s behalf, contracts with prepaid health plans, preferred provider
organizations, other group plans, independent physician associations, hospitals
and other health care providers for Carolina Orthopedic’s services at the
Offices, for admission of Carolina Orthopedic’s patients for hospitalization and
for the provision of health care services for Carolina Orthopedic’s patients by
other physicians with specialties not available at Carolina Orthopedic. Upon
request by Medical Management, Carolina Orthopedic hereby agrees to take any
action convenient or necessary for Carolina Orthopedic to approve and enter into
any such contracts.

 

3.13 Management and Planning Reports. Medical Management shall supply Carolina
Orthopedic on a regular, periodic basis, such internal reports as may be
necessary or appropriate for the parties to assist each other in evaluating the
non-medical aspects of the performance and productivity of their respective
employees and contractors as well as in evaluating the efficiency and
effectiveness of the rendition of their respective management and other
non-professional services. Medical Management shall provide Carolina Orthopedic
with data and reports for Carolina Orthopedic’s exclusive use in conducting
Carolina Orthopedic’s medical practice, evaluating the performance of Carolina
Orthopedic’s physicians and for other purposes related to maintaining a high
level of patient care quality and improving the efficiency of Carolina
Orthopedic’s physicians. Medical Management shall meet periodically with
Carolina Orthopedic’s utilization review designees, medical directors of
Offices, Carolina Orthopedic’s peer review committees and other representatives
of Carolina Orthopedic to review the data and reports provided by Medical
Management, to consult with each other with regard to the interpretation of such
data and reports, to evaluate the application of such data and reports to the
operation of the Offices and to detect and discuss trends in Carolina
Orthopedic’s medical practice at the Offices.

 

3.14 Utilization Review. Medical Management shall establish and administer a
program of Utilization Review of medical care rendered by Carolina Orthopedic
that is consistent with the terms of the Payor Agreements, and Carolina
Orthopedic agrees that it and its physicians shall adhere to the advice of such
program to the extent that it is consistent with the physician’s professional
judgment.

 

-6-



--------------------------------------------------------------------------------

3.15 Quality Assurance. It is understood that Carolina Orthopedic has an
established Quality Assurance Program to assure a standard of care that is
consistent with the laws of the state and federal governments, with the
applicable contractual obligations of Carolina Orthopedic, and with the
prevailing standards of medical practice and medical care in the community.
Medical Management shall assist in the implementation of this Quality Assurance
Program.

 

3.16 Arrangements with Other Providers. The parties hereto acknowledge and agree
that Medical Management may enter into arrangements with health care providers
other than Carolina Orthopedic, including specialty physicians and hospitals,
for the provision of services to patients.

 

3.17 Carolina Orthopedic Operations. Medical Management shall have exclusive
authority over all decision-making for ongoing Carolina Orthopedic major or
central operations except for the dispensing of medical services. This authority
includes, but is not limited to, the scope of services, patient acceptance
policies and procedures, pricing of services, negotiation and execution of
contracts, issuance of debt, and establishment and approval of operating and
capital budgets.

 

3.18 Compensation and Selection of Physicians. Medical Management shall have
exclusive decision-making authority over the total compensation of Carolina
Orthopedic’s Personnel. Medical Management shall have the authority to establish
and implement guidelines for the selection, hiring and firing of Carolina
Orthopedic’s Personnel; without limiting the generality of the foregoing,
Carolina Orthopedic shall not employ or contract with any Carolina Orthopedic
Personnel without the prior consent of Medical Management.

 

3.19 Notice of Certain Corporate Actions. During the term of this Agreement and
any extension or renewal thereof, (i) if Carolina Orthopedic shall desire to
amend its bylaws or its Articles of Incorporation; or (ii) if any capital
reorganization of the Carolina Orthopedic, reclassification of the capital stock
of Carolina Orthopedic, consolidation or merger of Carolina Orthopedic with or
into another corporation, sale lease, or transfer of all or substantially all of
the property and assets of Carolina Orthopedic shall desire to be effected; or
(iii) if Carolina Orthopedic shall desire to pay any dividend, in shares of
stock or cash or otherwise, or make any distribution upon the shares of its
capital stock, then in any such case, Carolina Orthopedic shall cause to be
delivered to Medical Management, at least thirty (30) days prior to the record
date fixed for the purpose of determining shareholders entitled to vote on such
action, or to receive such dividend, distribution, or offer, or to receive
shares or other assets deliverable upon such reorganization, reclassification,
consolidation, merger, sale, lease, transfer, dissolution, liquidation, or
winding up, as the case may be, a notice containing a brief description of the
proposed action and stating such record date.

 

3.20 Proceeds of Sale of Carolina Orthopedic and/or Offices. During the term of
this Agreement and any renewal or extension thereof, in the event all or
substantially all the assets of Carolina Orthopedic or one or more of the
Offices are sold or otherwise transferred, such sale or transfer shall not be
effective except upon the prior written consent of Medical Management which may
be withheld for any or no reason, and Medical Management shall be entitled to
any and all the proceeds of such sale or transfer.

 

-7-



--------------------------------------------------------------------------------

4. Compliance with Payor Agreements. Medical Management agrees to perform its
duties hereunder so as to comply with Carolina Orthopedic’s obligations under
the Payor Agreements.

 

5. Conduct of Medical Practice. Carolina Orthopedic shall be solely and
exclusively in control of all aspects of the practice of medicine and the
delivery of medical services in its practice. The rendition of all medical
professional services, including, but not limited to, diagnosis, treatment,
surgery, therapy and the prescription of medicine and drugs, and the supervision
of preparation of medical reports shall be the responsibility of Carolina
Orthopedic. Except as otherwise set forth herein, Carolina Orthopedic shall have
the sole right and authority to hire, employ, train, supervise, terminate and
compensate all of the Carolina Orthopedic Personnel. Medical Management shall
have the authority to establish fees or charges for the rendition of such
services. Carolina Orthopedic agrees to assign a physician to act as its Medical
Director and to assure that its Offices are adequately staffed during operating
hours with such medical personnel as may be necessary to efficiently carry out
the practice of medicine at such Offices, all of whom shall be duly licensed by
the state in which they practice.

 

6. Exclusivity. During the term of this Agreement, Carolina Orthopedic agrees
not to contract for or to obtain management or administrative services with any
organization other than Medical Management.

 

7. Medical Management’s Compensation.

 

7.1 Definitions.

 

7.1.1 “Books and Records” means Carolina Orthopedic’s books of account,
accounting and financial records and all other records relating to and used in
the conduct of Medical Management’s duties hereunder and also used in the
preparation of reports and financial statements. The books and records at all
times shall be correct and complete and contain correct and timely entries made
with respect to transactions entered into pursuant hereto in accordance with
GAAP.

 

7.1.2 “Cost of Medical Services” means any and all expenses of Carolina
Orthopedic with respect to providing services at the Offices or related in any
way to the business of Carolina Orthopedic, including without limitation the
aggregate compensation of Carolina Orthopedic Personnel, plus the cost of such
Carolina Orthopedic Personnel’s benefits, including, but not limited to vacation
pay, sick pay, health care expenses, Carolina Orthopedic’s share of Carolina
Orthopedic Personnel’s, employment and payroll taxes, professional dues, and
other expenses and payments required to be made to or for said Carolina
Orthopedic Personnel, pursuant to employment agreements or otherwise, including
expense reimbursements and all discretionary bonuses, incentives, and/or
payments based on profitability or productivity paid or accrued for Carolina
Orthopedic Personnel at said Offices; and also includes the cost of Ancillary
Services ordered by Carolina Orthopedic Personnel on behalf of Carolina
Orthopedic’s patients and the cost of medical malpractice insurance for Carolina
Orthopedic and Carolina Orthopedic Personnel.

 

-8-



--------------------------------------------------------------------------------

7.1.3 “GAAP” means at any particular time generally accepted accounting
principles as m effect at such time. Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP, and all financial computations
hereunder shall be computed unless otherwise specifically provided herein, in
accordance with GAAP as consistently applied and using the same method of
valuation as used in the preparation of Medical Management’s financial
statements.

 

7.1.4 “Net Revenues” means all Revenues net of allowances for uncollectible
accounts.

 

7.1.5 “Revenues” means all amounts assigned and paid hereunder by Carolina
Orthopedic to Medical Management pursuant to Subsection 7.2.

 

7.2 Assignment to Medical Management. Carolina Orthopedic hereby assigns to
Medical Management all of Carolina Orthopedic’s rights and interest in all sums
which Carolina Orthopedic receives or becomes entitled to receive for the
performance of medical services by employees of Carolina Orthopedic and from
charges by Carolina Orthopedic for supplies and other items for which Carolina
Orthopedic is entitled to charge as reflected in invoices issued by Carolina
Orthopedic with respect to the Offices. Notwithstanding the foregoing, no
assignment shall be made of any sums or rights to payment, the assignment of
which is prohibited by law (e.g., amounts receivable from Medicare claims). In
lieu of assignment of the payments described above, Carolina Orthopedic hereby
agrees to pay to Medical Management an amount equal to the amount of any such
payments within two (2) business days of receiving such payments.

 

7.3 Remittances on Behalf of Carolina Orthopedic. Medical Management shall pay
on Carolina Orthopedic’s behalf from the Net Revenues the Cost of Medical
Services. Medical Management shall have access to the Books and Records for the
purpose of determining payments to be made under this Subsection 7.3.

 

7.4 Medical Management’s Compensation. As compensation for the provision of its
services hereunder, Medical Management shall receive the balance, if any, of the
Net Revenues remaining after payments of the Costs of Medical Services as set
forth in Section 7.3.

 

8. Records.

 

8.1 Medical Management agrees to maintain documentation of source data related
to quality assurance, Utilization Review and cost and utilization reports
prepared for and/or submitted to Carolina Orthopedic for a period of at least
five years from the close of the contract period specified in this Agreement.

 

8.2 Medical Management agrees to make all of its books and records pertaining to
the services furnished under the terms of this Agreement (subject to applicable
ethical and legal confidentiality requirements) available for inspection,
examination or copying by duly authorized representatives of Carolina
Orthopedic.

 

-9-



--------------------------------------------------------------------------------

9. Insurance and Indemnification.

 

9.1 Medical Management shall confirm that any physician provider used by
Carolina Orthopedic to serve the needs of Patients shall have professional
liability insurance or protection limits of coverage as follows: at least
$1,000,000 per occurrence and $3,000,000 annual aggregate for said physician.
Medical Management shall provide evidence of the above-described coverage to
Carolina Orthopedic upon request.

 

9.2 Carolina Orthopedic further agrees, during the term of this Agreement, to
indemnify and hold harmless Medical Management against any claims or liabilities
arising under this Agreement which are the sole responsibility of Carolina
Orthopedic or its employees or agents.

 

10. Confidentiality.

 

10.1 Patient Records. All patients records, reports and information obtained,
generated, or encountered relating to Offices, which have not and hereafter are
not designated by Medical Management as being Medical Management’s property
shall at all times be the property of Carolina Orthopedic and so long as in the
possession, use or control of either party, shall be kept in the strictest
confidence by both parties. Medical Management shall instruct all of its
personnel to keep confidential any such information, as well as any financial,
statistical, personnel, and patient information obtained or encountered relating
to Carolina Orthopedic or to Carolina Orthopedic’s operations. Both parties
agree to comply with all applicable laws, regulations and professional standards
concerning the confidentiality of patient records.

 

10.2 Proprietary Information. Carolina Orthopedic recognizes that due to the
nature of this Agreement, Carolina Orthopedic will have access to information of
a proprietary nature owned by Medical Management including, but not limited to,
any and all computer programs (whether or not completed or in use) and any and
all operating manuals or similar materials which constitute the non-medical
systems, policies and procedures, and methods of doing business developed by
Medical Management for the operation of facilities managed by Medical
Management. Consequently, Carolina Orthopedic acknowledges and agrees that
Medical Management has a proprietary interest in all such information and that
all such information constitutes confidential and proprietary information and is
the trade secret property of Medical Management. Carolina Orthopedic hereby
waives any and all right, title and interest in and to such trade secrets and
confidential information and agrees to return all copies of such trade secrets
and confidential information related thereto to Medical Management, at Carolina
Orthopedic’s expense, upon the termination of the Agreement.

 

Carolina Orthopedic further acknowledges and agrees that Medical Management is
entitled to prevent its competitors from obtaining and utilizing its trade
secrets and confidential information. Therefore, Carolina Orthopedic agrees to
hold Medical Management’s trade secrets and confidential information in
strictest confidence and not to disclose them or allow them to be disclosed,
directly or indirectly, to any person or entity other than those persons or
entities who are employed by or affiliated with Medical Management or Carolina
Orthopedic, without the prior written consent of Medical Management. Carolina
Orthopedic shall not, either during the term of this Agreement, or at any time
after the expiration or sooner termination of this Agreement, disclose to anyone
other than persons or entities who are employed by or affiliated

 

-10-



--------------------------------------------------------------------------------

with Medical Management or Carolina Orthopedic any confidential or proprietary
information or trade secret information obtained by Carolina Orthopedic from
Medical Management, except as otherwise required by law. Carolina Orthopedic
agrees to require each independent contractor and employee of Carolina
Orthopedic, and any such persons or entities to whom such information is
disclosed for the purpose of performance of Medical Management’s or Carolina
Orthopedic’s obligations under this Agreement, to execute a “Confidentiality
Agreement” in a form acceptable to Medical Management.

 

Carolina Orthopedic acknowledges and agrees that a breach of this Section 10
will result in irreparable harm to Medical Management which cannot be reasonably
or adequately compensated in damages, and therefore Medical Management shall be
entitled to injunctive and equitable relief to prevent a breach and to secure
enforcement thereof, in addition to any other relief or award to which Medical
Management may be entitled.

 

11. Cooperation.

 

11.1 Carolina Orthopedic and Medical Management agree that they shall at all
times maintain an effective liaison and close cooperation with each other to
facilitate provision of high quality and cost effective health care to Patients.

 

11.2 Each of the parties agrees to cooperate fully with each other in connection
with the performance of their respective obligations under this Agreement, and
both parties agree to employ their best efforts to resolve any dispute that may
arise under or in connection with this Agreement. Subject to Medical Management
maintaining the confidentiality of patient records and Carolina Orthopedic’s
confidential information, Carolina Orthopedic shall provide to Medical
Management full and complete access to Carolina Orthopedic’s premises, and to
Carolina Orthopedic charts, books, and records, in order that Medical Management
can perform its functions hereunder.

 

11.3 During the term of this Agreement, Carolina Orthopedic shall not add
facilities or clinics for the practice of medicine by Carolina Orthopedic’s
physicians without the prior approval of Medical Management.

 

11.4 Notwithstanding any other provisions contained herein, Medical Management
shall not be liable to Carolina Orthopedic, and shall not be deemed to be in
default hereunder, for the failure to perform or provide any of the supplies,
services, personnel, or other obligations to be performed or provided by Medical
Management pursuant to this Agreement if such failure is a result of a labor
dispute, act of God, or any other event which is beyond the reasonable control
of Medical Management.

 

12. License of Intellectual Property. During the term of this Agreement and any
extension or renewals thereof, each of the party’s hereto hereby grants royalty
free to the other party hereto the non-exclusive right and license to use any
and all trademarks, trade names, service marks, logos, and other intellectual
property rights owned by the granting party. The licensed intellectual property
and any goodwill associated therewith are and shall at all times remain the
property of the granting party.

 

-11-



--------------------------------------------------------------------------------

13. Carolina Orthopedic Patient Grievances. Medical Management agrees to comply
with the complaint, grievance and disenrollment policies of Payors in resolving
any Patient grievances related to the provision of medical services by Carolina
Orthopedic. Carolina Orthopedic shall bring to the attention of Medical
Management all applicable complaints or grievances involving Carolina
Orthopedic, and Medical Management shall promptly, in accordance with any
applicable Payor procedures, investigate such complaints and use its best
efforts to resolve them in a fair and equitable manner. Medical Management
agrees to notify Carolina Orthopedic monthly of any complaints from Patients and
of actions taken or proposed with respect to the disposition of such complaints.

 

14. Professional Training and Licensing Standards.

 

14.1 Medical Management warrants that any provider that it engages to provide
services to Patients is in compliance with applicable local, state, and federal
laws, regulations and/or licensing requirements relating to the provision of
services that they will provide.

 

14.2 Carolina Orthopedic shall provide Medical Management with a copy of
credentials requirements and agrees to provide Medical Management with
documentation that each physician providing services to Carolina Orthopedic
Patients is appropriately credentialed. This documentation will include proof of
licensure and specialty certification as applicable. This documentation shall be
maintained on file by Medical Management and reviewed by Carolina Orthopedic and
Medical Management on an annual basis. Carolina Orthopedic will maintain
oversight responsibility to assure that all licensed physicians are credentialed
according to its managed care Quality Assurance Program.

 

15. Non-Discrimination.

 

15.1 In the performance of this contract, Carolina Orthopedic and Medical
Management shall not unlawfully discriminate against any employee or applicant
for employment because of race, religion, color, national origin, ancestry,
physical or psychological disability, medical condition, marital status, age,
sex or sexual orientation. Carolina Orthopedic and Medical Management shall
insure that the evaluation and treatment of their employees and applicants for
employment are free of such discrimination and shall comply with all the
provisions of law applicable thereto.

 

15.2 The applicable regulations of law relating to the treatment and evaluation
of employees and applicants for employment are incorporated into this Agreement
by reference and made a part hereof as if set forth in full. Carolina Orthopedic
and Medical Management shall give written notice of their obligations under this
clause to labor organizations with which they have a collective bargaining or
other agreement.

 

16. Arbitration. If a dispute or matter in controversy arises between the
parties hereto which they are unable to resolve to their mutual satisfaction
within ten (10) days of written notice from one to the other of the existence of
such dispute, then either party may notify the other party in writing (the
“Notice”) that the dispute be submitted to binding arbitration as provided
herein. The arbitration panel shall consist of three (3) arbitrators, one of
whom shall be selected by Medical Management, one of which shall be selected by
Carolina Orthopedic, each within 10 days of the Notice, and the third shall be
selected by the first two within ten (10) days

 

-12-



--------------------------------------------------------------------------------

of their selection. If either party shall fail to make a selection within ten
(10) days, the first arbitrator shall select the remaining two (2). In the event
that any arbitrator shall resign or otherwise fail to perform his duties, his
successor shall immediately be selected by the party who selected such
arbitrator in the first instance. The arbitration panel shall have the authority
to assess costs and shall award attorneys’ fees. Either party may have recourse
to the courts for enforcement of the award of the arbitration panel.
Notwithstanding any provision of this Section 16, the arbitration panel shall
have no authority to override Medical Management’s exclusive authority over the
ongoing major or central operations of Carolina Orthopedic, as specifically set
forth in Subsection 3.17 and as otherwise set forth in this Agreement. With
respect to any dispute brought by Carolina Orthopedic, the arbitration panel and
any court of competent jurisdiction may order termination of this Agreement only
upon a finding beyond a reasonable doubt that Medical Management (a) was grossly
negligent, (b) committed a fraudulent act, or (c) committed illegal acts.

 

17. Waiver of Violation. The waiver by either party of a breach or violation of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof.

 

18. Miscellaneous.

 

18.1 Enforceability. If any provision of this Agreement shall be for any reason
invalid or unenforceable, the remaining provisions shall be nevertheless
effective.

 

18.2 Amendments. This Agreement constitutes the entire written understanding
between the parties and may only be amended by Medical Management providing
notice to Carolina Orthopedic of such amendment.

 

18.3 Independent Relationship. In the performance of this Agreement, it is
mutually understood and agreed that all physicians practicing medicine at any of
the Offices are at all times acting and performing as employees of Carolina
Orthopedic or as independent contractors with Carolina Orthopedic (“Carolina
Orthopedic’s Physicians”) and not employees or agents of Medical Management.
Medical Management shall neither have nor exercise any control or direction over
the methods by which Carolina Orthopedic or Carolina Orthopedic’s Physicians
shall practice medicine. The function of Medical Management is to provide
Carolina Orthopedic with all non-medical services in a competent, efficient, and
satisfactory manner. Carolina Orthopedic and Carolina Orthopedic’s Physicians
shall have no claim under this Agreement or otherwise against Medical Management
for workers’ compensation, unemployment compensation, sick leave, vacation pay,
retirement benefits, Social Security benefits, or any other employee benefits,
all of which shall be the sole responsibility of Carolina Orthopedic. Since
Carolina Orthopedic’s Physicians are not employees of Medical Management, it
shall not withhold on behalf of Carolina Orthopedic’s Physicians pursuant to
this Agreement any sums for income tax, unemployment insurance, Social Security,
or otherwise pursuant to any law or requirement of any governmental agency, and
all such withholding, if any is required, shall be the sole responsibility of
Carolina Orthopedic. Carolina Orthopedic shall indemnify and hold harmless
Medical Management from any and all loss or liability arising with respect to
any of the foregoing benefits or withholding requirements.

 

-13-



--------------------------------------------------------------------------------

18.4 Assignability. This Agreement and all rights and obligations hereunder may
not be assigned by Carolina Orthopedic without the prior written consent of
Medical Management. Medical Management may assign this Agreement or any or all
rights and obligations hereunder at any time upon notice to Carolina Orthopedic.

 

18.5 Governing Law. This Agreement shall be construed in accordance with the
laws of the State of South Carolina.

 

[SIGNATURE PAGE ATTACHED]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Administrative Services
Agreement to be executed by their duly authorized representatives as of the date
first above written.

 

UCI MEDICAL AFFILIATES OF SOUTH CAROLINA, INC.

 

By:  

/s/ Jerry F. Wells, Jr.

--------------------------------------------------------------------------------

    Jerry F. Wells, Jr. Title:   Executive Vice-President and     Chief
Financial Officer

 

Address:

 

4416 Forest Drive

Columbia, SC 29206

 

CAROLINA ORTHOPEDIC & SPORTS MEDICINE, P.A.

 

By:  

/s/ D. Michael Stout, M.D.

--------------------------------------------------------------------------------

    D. Michael Stout, M.D. Title:   President

 

Address:

 

4416 Forest Drive

Columbia, SC 29206

 

-15-